DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the predetermined position" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US Pat. Pub. No. US 2021/0240127 A1)
Regarding claim 1, Park et al. discloses an image forming apparatus (paragraph [0001] and Fig. 1), comprising: a first unit (a developer cartridge) 20 dismountably mounted on a main body frame 1; and a locking mechanism releasably holding the first unit 20 in a state mounted on the main body frame (a mounting portion, a part of the main body frame 1) 3, wherein the locking mechanism incudes: a handle portion 5 disposed on the first unit 20, the handle portion 5 being movable to and fro in mounting and dismounting directions A, B of the first unit 20 (Figs. 3-5); a lock member 7 swingably disposed on the first unit 20, the lock member 7 having a hook portion 71 engageable with an engaged portion 31 formed on the main body frame 3; and a preloading member (an elastic member) 81 preloading the lock member 7 in a first direction 
Regarding claim 2, Park et al. discloses wherein under a drag that the lock member 7 receives from the engaged portion 31 when the first unit 20 is mounted on the main body frame 3, the lock member 7 swings in the second direction against the preloading force of the preloading member 81, and when the first unit 20 is mounted in a predetermined position, under the preloading force of the preloading member 81, the lock member 7 moves in the first direction to engage with the engaged portion 31 (paragraphs [0047]-[0052] and Figs. 3-5).
Regarding claim 3, Park et al. discloses wherein on at least one of the hook portion 71 and the engaged portion 31, in a part thereof that is in contact with the engaged portion 31 or the hook portion 71 when the first unit 20 is mounted on the main body frame 3, an inclined surface that is inclined in a swinging direction of the lock member 7 is formed (Fig. 5).

Allowable Subject Matter
Claims 4-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ju et al. (US Pat. Pub. No. US 2008/0138111 A1) discloses an image forming apparatus comprising: a transfer unit dismountably mounted on a main body frame; and a locking mechanism releasably holding the transfer unit in a state mounted on the main body frame, wherein the locking mechanism includes a locking member swingably disposed on the transfer unit, the locking member having a hook portion engageable with an engaged portion formed on the main body frame.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
December 1, 2021